DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner: 04/05/2021.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 21-22, 30-31 and 37-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 5, 7, 11, 13 and 17 of U.S. Patent US10482028B2. Although the claims at issue are not identical, they are not patentably distinct from each other because because the instant claims are similar to the claims in the patent to meet the limitations claimed in the patent.

Table 1: illustrates the conflicting claim pairs:

16/952817
21
22
30
31
37
38
US10482028B2
1
5
7
11
13&17
17


Table 2: Comparison of claims in instant application 16/952817 vs. claims in US10482028B2.
16/952817   Claim 21
US10482028B2   Claim 1
An apparatus comprising:
An apparatus comprising:
     one or more processors including a graphics processor; and one or more caches associated with the graphics processor;
wherein the one or more processors are to:
     one or more processors including a graphics processor, the one or more processors to:

determine a type of each of one or more caches associated with the one or more processors;
     define cache coloring bits to color contents of each cache of the one or more caches, the cache coloring bits for a cache to provide a signal whether a cache is available for use;
    introduce cache coloring bits to color contents of each cache of the one or more caches associated with the one or more processors, wherein the cache coloring bits are to represent a signal identifying the one or more caches as being available for use, while avoiding explicit invalidations and flushes of the one or more caches;
     determine that data in a first cache of the one or more caches is not valid; and

upon detecting an invalidation for the one or more caches, implement and increment the cache coloring bits, wherein old cache coloring bits are deemed to be invalid or a miss;

     facilitate replacement or re-allocation of locations of old cache coloring bits.


16/952817   Claim 22
US10482028B2   Claim 5
The apparatus of claim 21, wherein the coloring bits for a cache are attached as a part of a tag of the cache.

The apparatus of claim 1, wherein the one or more processors are to define the cache coloring bits and associate the defined cache coloring bits with the one or more caches as part of a tag.


16/952817   Claim 30
US10482028B2   Claim 7
A method comprising:
A method comprising:

     detecting a type of each of one or more caches associated with one or more processors including a graphics processor;
     defining cache coloring bits to color contents of one or more caches associated with a graphics processor, the cache coloring 
introducing cache coloring bits to color contents of each cache of the one or more caches associated with the one or more processors, wherein the cache coloring bits are to represent a signal identifying the one or more caches as being available for use, while avoiding explicit invalidations and flushes of the one or more caches;

     in response to the determination, incrementing one or more cache coloring bits of the first cache, wherein older cache coloring bits provide a signal that there is invalid data or a miss in the first cache.
     upon detecting an invalidation for the one or more caches, implementing and incrementing the cache coloring bits, wherein old cache coloring bits are deemed to be invalid or a miss; and

     facilitating replacement or re-allocation of locations of old cache coloring bits.

 
16/952817   Claim 31
US10482028B2   Claim 11
The method of claim 30, wherein the coloring bits for a cache are attached as a part of a tag of the cache.

The method of claim 7, further comprising defining the cache coloring bits and associating the defined cache coloring bits with the one or more caches as part of a tag.


16/952817   Claim 37
US10482028B2   Claim 13&17
At least one non-transitory machine-readable medium comprising instructions that when executed by a computing device, cause the 


(Claim 13)     detecting one or more caches associated with one or more processors including a graphics processor;
     defining cache coloring bits to color contents of one or more caches associated with a graphics processor, the cache coloring bits for a cache to provide a signal whether a cache is available for use, wherein the coloring bits for a cache are attached as a part of a tag of the cache;
(Claim 13)     introducing cache coloring bits to color contents of each cache of the one or more caches associated with the one or more processors, wherein the cache coloring bits to represent a signal identifying the one or more caches as being available for use, while avoiding explicit invalidations and flushes of the one or more caches;
(Claim 17)     defining the cache coloring bits and associating the defined cache coloring bits with the one or more caches as part of a tag.
     determining that data in a first cache of the one or more caches is not valid;
     in response to the determination, incrementing one or more cache coloring bits of the first cache, wherein older cache coloring bits provide a signal that there is invalid data or a miss in the first cache; and
(Claim 13)   upon detecting an invalidation for the one or more caches, implementing and incrementing the cache coloring bits, wherein old cache coloring bits are deemed to be invalid or a miss; and

coloring bits, the coloring bits for a cache representing a signal whether cache locations are available for use.
     facilitating replacement or re-allocation of locations of old cache coloring bits.


Although the claims at issue are not identical, they are not patentably distinct from each other. For example, claim 21 of the present application recites “determining that data in a first cache of the one or more caches is not valid; and” "in response to the determination, increment one or more cache coloring bits of the first cache, wherein older cache coloring bits provide a signal that there is invalid data or a miss in the first cache.” while claim 1 of 10,482,028 discloses “the cache coloring bits are to represent a signal identifying the one or more caches as being available for use” “upon detecting an invalidation for the one or more caches, implement and increment the cache coloring bits, wherein old cache coloring bits are deemed to be invalid or a miss”. The “cache coloring bits are to represent a signal identifying the one or more caches” and “old cache coloring bits are deemed to be invalid or a miss” would be corresponding to “older cache coloring bits provide a signal that there is invalid data or a miss in the first cache”.
Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of of U.S. Patent US10482028B2.
Claim 37 of the present application recites “determining that data in a first cache of the one or more caches is not valid;” and "in response to the determination, incrementing one or more cache coloring bits of the first cache, wherein older cache coloring bits provide a signal that there is invalid data or a miss in the first cache; and” “replacing or re-allocating cache locations in the first cache based at least in part on the coloring bits, the coloring bits for a cache representing a signal whether cache locations are available for use.” while claim 13 of 

6.	Claims 21-22, 25-31 and 34-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3-8,10-12, 15 and 18-20 of U.S. Patent US10846232B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are similar to the claims in the patent to meet the limitations claimed in the patent.

Table 1: illustrates the conflicting claim pairs:
16/952817
21
22
24
25
26
27
28
29
30
31
33
US10846232B2
1
6
1&2
3
3
4
5
7
8
13
15&16


16/952817
34
35
36
37
38
39
40
US10846232B2
10
11
12
15&20
20
15&16
18




16/952817   Claim 21
US10846232B2   Claim 1
An apparatus comprising:
An apparatus comprising:
     one or more processors including a graphics processor; and one or more caches associated with the graphics processor;
wherein the one or more processors are to:
     one or more processors including a graphics processor, the one or more processors to:

     determine a type of each of one or more caches associated with the one or more processors, wherein determining a type of each of one or more caches includes the one or more processors to determine whether a cache is a read-only cache or a read/write cache;
     define cache coloring bits to color contents of each cache of the one or more caches, the cache coloring bits for a cache to provide a signal whether a cache is available for use;
    introduce cache coloring bits to color contents of each cache of the one or more caches associated with the one or more processors, wherein the cache coloring bits are to represent a signal identifying the one or more caches as being available for use;
     determine that data in a first cache of the one or more caches is not valid; and

upon detecting an invalidation for the one or more caches, implement and increment the cache coloring bits, wherein older cache coloring bits are deemed to be invalid or a miss; and

     facilitate replacement or re-allocation of locations of older cache coloring bits based at least in part on a determined type of each of the one or more caches and on values of one or more counters associated with the one or more caches.


16/952817   Claim 22
US10846232B2   Claim 6
The apparatus of claim 21, wherein the coloring bits for a cache are attached as a part of a tag of the cache.

The apparatus of claim 1, wherein the one or more processors are to define the cache coloring bits and associate the defined cache coloring bits with the one or more caches as part of a tag.


16/952817   Claim 24
US10846232B2   Claim 1&2
     The apparatus of claim 21, wherein the first cache is a read-only cache, and
wherein the older cache coloring bits are deemed to indicate invalid data for the first cache.
(Claim 1) determine a type of each of one or more caches associated with the one or more processors, wherein determining a type of each of one or more caches includes the one or more processors to determine whether a cache is a read-only cache or a read/write cache;
(Claim 2) The apparatus of claim 1, wherein the older cache coloring bits are deemed to be invalid for a read-only cache.



16/952817   Claim 25
US10846232B2   Claim 3
The apparatus of claim 24, wherein the one or more processors are to utilize a first set of one or more counters to track a presence of allocations of cache coloring bits.
The apparatus of claim 2, wherein the one or more counters include a first set of one or more counters to track a presence of each allocation of cache coloring bits, and wherein, for a cache that is determined to be a read-only cache, the one or more processors are further to ensure that related entries are reallocated before cache coloring bits are reallocated based at least in part on the first set of one or more counters.


16/952817   Claim 26
US10846232B2   Claim 3
The apparatus of claim 25, wherein the one or more processors are further to ensure that entries of a cache related to a set of cache coloring bits are reallocated before the set

counters.
the one or more processors are further to ensure that related entries are reallocated before cache coloring bits are reallocated based at least in part on the first set of one or more counters.


16/952817   Claim 27
US10846232B2   Claim 4
The apparatus of claim 21, wherein the first cache is a read-write cache, and wherein the older cache coloring bits are deemed to be misses and to be victimized first for
reallocation for the first cache.
The apparatus of claim 1, wherein the older cache coloring bits are deemed to be misses and to be victimized first for reallocation for a read-write cache.


16/952817   Claim 28
US10846232B2   Claim 5
The apparatus of claim 27, wherein the one or more processors are to utilize a second set of one or more counters to track a number of entries of the first cache, and wherein the one or more processors are further to allocate priority for contents waiting to be written to the first cache based at least in part on the second set of one or more counters.
The apparatus of claim 4, wherein the one or more counters include a second set of one or more counters to track a number of entries of a cache, and wherein, for a cache that is determined to be a read/write cache, the one or more processors are further to allocate priority for contents waiting to be written to the cache based at least in part on the second set of one or more counters.



US10846232B2   Claim 8
A method comprising:
A method comprising:

     detecting a type of each of one or more caches associated with one or more processors including a graphics processor, wherein determining a type of each of one or more caches includes the one or more processors to determine whether a cache is a read-only cache or a read/write cache;
     defining cache coloring bits to color contents of one or more caches associated with a graphics processor, the cache coloring bits for a cache to provide a signal whether a cache is available for use;
    introducing cache coloring bits to color contents of each cache of the one or more caches associated with the one or more processors, wherein the cache coloring bits are to represent a signal identifying the one or more caches as being available for use;
     determining that data in a first cache of the one or more caches is not valid; and
     in response to the determination, incrementing one or more cache coloring bits of the first cache, wherein older cache coloring bits provide a signal that there is invalid data or a miss in the first cache.
     upon detecting an invalidation for the one or more caches, implementing and incrementing the cache coloring bits, wherein older cache coloring bits are deemed to be invalid or a miss; and

facilitating replacement or re-allocation of locations of older cache coloring bits based at least in part on a determined type of each of the one or more caches and on values of one or more counters associated with the one or more caches.


16/952817   Claim 31
US10846232B2   Claim 13
The method of claim 30, wherein the coloring bits for a cache are attached as a part of a tag of the cache.

The method of claim 8, further comprising defining the cache coloring bits and associating the defined cache coloring bits with the one or more caches as part of a tag.


16/952817   Claim 33
US10846232B2   Claim 15&16
The method of claim 30, wherein the first cache is a read-only cache, and wherein
the older cache coloring bits are deemed to indicate invalid data for the first cache.
(Claim 15) detecting a type of each of one or more caches associated with one or more processors including a graphics processor, wherein determining a type of each of one or more caches includes the one or more processors to determine whether a cache is a read-only cache or a read/write cache;
(Claim 16) The machine-readable medium of claim 15, wherein the older cache coloring bits are deemed to be invalid for a read-only cache.


16/952817   Claim 34
US10846232B2   Claim 10
The method of claim 33, further comprising:
tracking a presence of allocations of cache coloring bits utilizing a first set of one or more
counters; and
ensuring that related entries are reallocated before cache coloring bits are reallocated
based at least in part on the first set of one or more counters.
The method of claim 9, wherein the one or more counters include a first set of one or more counters to track a presence of each allocation of cache coloring bits, and wherein, for a cache that is determined to be a read-only cache, further comprising ensuring that related entries are reallocated before cache coloring bits are reallocated based at least in part on the first set of one or more counters.


16/952817   Claim 35
US10846232B2   Claim 11
The method of claim 30, wherein the first cache is a read-write cache, and the older cache coloring bits are deemed to be misses and are to be victimized first for reallocation for the first cache.
The method of claim 8, wherein the older cache coloring bits are deemed to be misses and to be victimized first for reallocation for a read-write cache.



16/952817   Claim 36
US10846232B2   Claim 12
The method of claim 35, further comprising:
tracking a number of entries of the first cache utilizing a second set of one or more counters; and

part on the second set of one or more counters.
the one or more counters include a second set of one or more counters to track a number of entries of a cache, and wherein, for a cache allocating priority for contents waiting to be written to the cache based at least in part on the second set of one or more counters.



16/952817   Claim 37
US10846232B2   Claim 15&20
At least one non-transitory machine-readable medium comprising instructions that when executed by a computing device, cause the computing device to perform operations comprising:
At least one non-transitory machine-readable medium comprising instructions that when executed by a computing device, cause the computing device to perform operations comprising:

     detecting a type of each of one or more caches associated with one or more processors including a graphics processor, wherein determining a type of each of one or more caches includes the one or more processors to determine whether a cache is a read-only cache or a read/write cache;
     defining cache coloring bits to color contents of one or more caches associated with a graphics processor, the cache coloring bits for a cache to provide a signal whether a cache is available for use, wherein the 
 introducing cache coloring bits to color contents of each cache of the one or more caches associated with the one or more processors, wherein the cache coloring bits are to represent a signal identifying the one or more caches as being available for use;
(claim 20) defining the cache coloring bits and associating the defined cache coloring bits with the one or more caches as part of a tag.

     in response to the determination, incrementing one or more cache coloring bits of the first cache, wherein older cache coloring bits provide a signal that there is invalid data or a miss in the first cache; and
     upon detecting an invalidation for the one or more caches, implementing and incrementing the cache coloring bits, wherein older cache coloring bits are deemed to be invalid or a miss; and
replacing or re-allocating cache locations in the first cache based at least in part on the
coloring bits, the coloring bits for a cache representing a signal whether cache locations are available for use.


facilitating replacement or re-allocation of locations of older cache coloring bits based at least in part on a determined type of each of the one or more caches and on values of one or more counters associated with the one or more caches.



US10846232B2   Claim 20
The machine-readable medium of claim 37, wherein the coloring bits for a cache are attached as a part of a tag of the cache.
The machine-readable medium of claim 15, further comprising instructions that, when executed by the computing device, cause the computing device to perform operations comprising:
defining the cache coloring bits and associating the defined cache coloring bits with the one or more caches as part of a tag.


16/952817   Claim 39
US10846232B2   Claim 19
The machine-readable medium of claim 37, wherein the first cache is a read-only cache, and wherein the older cache coloring bits are deemed to indicate invalid data for the first
cache.
The machine-readable medium of claim 15, wherein the older cache coloring bits are deemed to be invalid for a read-only cache.


16/952817   Claim 40
US10846232B2   Claim 18
The machine-readable medium of claim 37, wherein the first cache is a read-write cache, and the older cache coloring bits are deemed to be misses and are to be victimized first for
reallocation for the first cache.
The machine-readable medium of claim 15, wherein the older cache coloring bits are deemed to be misses and to be victimized first for reallocation for a read-write cache.



Claim 30 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of of U.S. Patent US10846232B2.
Claim 37 of the present application recites “determining that data in a first cache of the one or more caches is not valid;” and "in response to the determination, incrementing one or more cache coloring bits of the first cache, wherein older cache coloring bits provide a signal that there is invalid data or a miss in the first cache; and” “replacing or re-allocating cache locations in the first cache based at least in part on the coloring bits, the coloring bits for a cache representing a signal whether cache locations are available for use.” while claim 15 of 10,846,232 discloses “the cache coloring bits are to represent a signal identifying the one or more caches as being available for use” and “upon detecting an invalidation for the one or more caches, implementing and incrementing the cache coloring bits, wherein older cache coloring bits are deemed to be invalid or a miss; and” “facilitating replacement or re-allocation of locations of older cache coloring bits based at least in part on a determined type of each of the one or more caches and on values of one or more counters associated with the one or more 

7.	Claims 23 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,846,232B2 in view of Chuang et al., (“Chuang”) [US-2005/0195200-A1]
Claim 21 of the current application are compared to claim 1 of U.S. Patent No. 10,846,232B2 in the table above.
Regarding Claims 23 and 32, an apparatus of claim 21. Although the claims at issue are not identical, they are not patentably distinct from each other. 
The claims in U.S. Patent No. 10,846,232B2 do not disclose facilitate replacement or re-allocation of cache locations in the first cache based at least in part on the coloring bits, the coloring bits for a cache representing a signal whether cache locations are available for use.
However Chuang discloses facilitate replacement or re-allocation of cache locations in the first cache based at least in part on the coloring bits (¶0030 citing “In act 64, the processed pixels of the triangle are stored locally and written back to the frame buffer (if the processed pixel is now dirty)”; Claim 22 citing “The embedded device according to claim 14, wherein the cache comprises a write-back mechanism to write back a processed given pixel to replace the unprocessed version of the same given pixel in a frame buffer external to the 3D graphics entity”), the coloring bits for a cache representing a signal whether cache locations are available for use (Fig. 7 and ¶49 citing “In cache subsystem 100, the pixel addresses coming into pixel address register 102 are bundled into cache line accesses. Cache control mechanism 112 determines if the address at the top of this queue is a cache hit or miss. If this address is a hit, cache line values correspond to each other, then a determination is made that the data is in the cache and a hit signal is input to cache control mechanism 112”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified US 10,846,232B2 to incorporate the teachings of Chuang, and applying representing a signal whether cache locations are available for use into the coloring bits to facilitate replacement or re-allocation of cache locations in the first cache based at least in part on the coloring bits, the coloring bits for a cache representing a signal whether cache locations are available for use.
Doing so would utilize a local cache dedicated to frame buffer data used in per-pixel processing by the 3D graphics pipeline.
Therefore, it would have been obvious to one of ordinary skill in the art to notice claim 23 and claim 1 of US 10,846,232B2 are almost identical. Both of claims are the same structure and perform essentially the same function, therefore unpatentable for obvious-type double patenting.


Allowable Subject Matter
8. 	Claims 21-40 are allowed over prior art.
9. 	The following is an examiner's statement of reasons for allowance:
Using independent claim 21 as an example, and in the context of the claim as a whole, the prior art does not teach or suggest:


Independent claim 30 recites similar limitations in the context of a method.

Independent claim 37, in the context of the claim as a whole, the prior art does not teach or suggest:
“determining that data in a first cache of the one or more caches is not valid;” “in response to the determination, incrementing one or more cache coloring bits of the first cache, wherein older cache coloring bits provide a signal that there is invalid data or a miss in the first cache;” as claimed.

The following prior art references are relevant to the claimed invention:
Chuang et al. (US-2005/0195200-A1), teaches an apparatus comprising: one or more processors including a graphics processor (Fig. 1 and ¶0058); and one or more caches associated with the graphics processor (Fig. 7 and ¶0046); wherein the one or more processors are to: define cache coloring bits to color contents of each cache of the one or more caches, the cache coloring bits for a cache to provide a signal whether a cache is available for use (Fig. 7 and ¶0046, ¶0049); and facilitate replacement or re-allocation of locations of old cache coloring bits (¶0030). However, “in response to the determination, incrementing one or more cache coloring bits of the first cache, wherein older cache coloring bits provide a signal that there is invalid data or a miss in the first cache” is not disclosed.
Chopra et al., (US-6,412,043-B1), teaches determining that data in a first cache of the one or more caches is not valid; and in response to the determination (col 15, lines 12-15; col 
Duluk , JR. et al., (US-2007/0165035-A1), further teaches introduce cache coloring bits to color contents of each cache (¶0700) and replacement of old cache coloring bits (¶1340;
¶1377). However, “in response to the determination, incrementing one or more cache coloring bits of the first cache, wherein older cache coloring bits provide a signal that there is invalid data or a miss in the first cache” is not disclosed.

Therefore, in the context of claim 21 as a whole, the prior arts do not teach the claimed subject matter. Thus, the subject matter of claim 21 is allowable.
Furthermore, when considering the amended claims 30 and 37 respectively as a whole, the independent claims are allowable on substantially same rationale. The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see form PTO-892.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL LE/Primary Examiner, Art Unit 2619